 

EXHIBIT 10.1

 

FORM OF

AWARD AGREEMENT

Under The

Barrett Business Services, Inc.

2015 Stock Incentive Plan

 

PERFORMANCE SHARE AWARD

(Executive Officer)

 

This Performance Share Award Agreement (this “Agreement”) , effective as of the
date indicated below, evidences the grant of Performance Shares (“Performance
Shares”) to Participant under Article 10 of the Barrett Business Services, Inc.,
2015 Stock Incentive Plan (the “Plan”).

 

 

 

Corporation:

BARRETT BUSINESS SERVICES, INC.

 

8100 N.E. Parkway Drive, Suite 200

 

Vancouver, Washington 98662

 

Participant:

 

 

 

 

 

 

 

 

 

Grant Date:

                     , 20       

 

Performance Period:

Three years ending December 31, 20       

 

Target # of Performance Shares:

 

 

 

Vesting:

100% on the date on which the Committee issues its written certification of the
achievement of the Performance Goals during the Performance Period (the “Vesting
Date”).

 

Portion of Award Earned Relative to Each Performance Goal:

 

Performance Goal

Award Earned

Gross Billings

1/2

Net Income

1/2

 

The terms and conditions of this Award of Performance Shares are set forth on
the following pages of this Agreement and are, in each instance, subject to the
terms and conditions of the Plan.

This Agreement may be acknowledged and accepted by Participant by signing,
scanning, and returning a copy of this page by email.

 

 

 

BARRETT BUSINESS SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Participant

 

Name

 

 

 

 

 

Its

 

 

 

 

1

--------------------------------------------------------------------------------

 

AWARD AGREEMENT

Under The

Barrett Business Services, Inc.

2015 Stock Incentive Plan

 

PERFORMANCE SHARE AWARD

TERMS AND CONDITIONS

1.

Defined Terms

Capitalized terms not otherwise defined in this Agreement have the meanings
given them in the Plan.

2.

Grant of Performance Shares

Subject to the terms and conditions of this Agreement and the Plan, Corporation
grants to Participant an Award (the “Award”) in the Target Number of Performance
Shares shown above.  The actual number of Performance Shares that will be issued
to the Participant pursuant to this Agreement will be determined as described in
Section 3 below, based on the attainment of Performance Goals specified in
Exhibit A.  As a grantee of Performance Shares, Participant will have only the
rights of a general unsecured creditor of Corporation until delivery of Shares
is made under this Agreement.

3.

Terms of Performance Shares

The Performance Shares are subject to all the provisions of the Plan and to the
following terms and conditions:

3.1       Vesting.  The Performance Shares earned pursuant to the Award will
Vest on the Vesting Date, subject to the Participant's continued employment
through the Vesting Date.  The Vesting Date will be no later than 30 days
following the date on which the Corporation’s independent auditors issue their
opinion on the Corporation's financial statements for the final year of the
Performance Period. On the Vesting Date, any Performance Shares subject to the
Award that have not Vested will be forfeited.  

3.2       Performance Goals. The number of Performance Shares, if any, that may
be earned based on achievement of the Performance Goals will be as set forth on
the first page of this Agreement, as adjusted pursuant to the Flex set forth in
Section 3.3 for performance above or below 100% of the respective Performance
Goal.  The target level of each Performance Goal set forth on Exhibit A relates
to the financial results of the Corporation for the Performance Period; provided
that such financial results will be adjusted to exclude the impact: (i) on gross
billings of a business acquired during the Performance Period; (ii) on net
income of costs relating to corporate restructurings or settlement of litigation
outside the ordinary course of business; and (iii) on each of the Performance
Goals of unanticipated changes in accounting standards, tax treatment or similar
laws or regulations affecting financial results.

3.3       Flex.  The number of Performance Shares to be Vested and issued
pursuant to the Award will be determined as set forth below (the “Flex”):

(a)       To the extent that achievement of a given Performance Goal is below
100% of the target level set forth on Exhibit A, the number of Performance
Shares to be Vested and issued will be reduced ratably by 2.5% for each 1% of
shortfall up to a maximum downward adjustment to 80% of the target performance
level (the “Threshold Performance Level”).  At the Threshold Performance Level,
50% of the applicable portion of the Target Number of Performance Shares will be
issued.  If achievement of a given Performance Goal is below the Threshold
Performance Level set forth on Exhibit A, no Performance Shares will Vest with
respect to that Performance Goal.

(b)       To the extent that achievement of a given Performance Goal is above
100% of the target level set forth on Exhibit A, the number of Performance
Shares to be Vested and issued will be increased ratably by 2.5% for each 1% of
overachievement, with a maximum upward adjustment to 140% of the target

2

--------------------------------------------------------------------------------

 

performance level set forth on Exhibit A.  In no event will the total number of
Performance Shares issued under the Award exceed 200% of the Target Number of
Performance Shares specified above.

3.4       Employment Requirement.  Except as otherwise provided in this
Agreement, in the event that Participant ceases to be an employee of Corporation
or a Subsidiary prior to the Vesting Date for any reason, all unvested
Performance Shares will be forfeited immediately.  For purposes of this
Agreement, “employment” includes periods of illness or other leaves of absence
authorized by the Committee.  

3.5       Settlement. Unless previously forfeited pursuant to Section 3.4 or as
otherwise provided by this Agreement, the Award will be settled on a settlement
date (the “Settlement Date”) selected by the Committee as soon as practicable
after the Vesting Date, and in no case later than the 15th day of the third
month following the later of the end of the calendar year or the end of
Corporation's taxable year in which the Vesting Date occurs, by the delivery to
the Participant of an unrestricted certificate for the number of Shares that
Vested on the Vesting Date.  

3.6       Other Documents.  Participant will be required to furnish to
Corporation before settlement such other documents or representations as
Corporation may require to assure compliance with applicable laws and
regulations.

3.7       Performance Shares Not Transferable.  Neither the Performance Shares,
nor this Agreement, nor any interest or right in the Performance Shares or this
Agreement, may be sold, pledged, assigned, or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the
Performance Shares have been settled as provided in this Agreement.  Neither the
Performance Shares nor any interest or right in the Performance Shares will be
liable for the debts, obligations, contracts or engagements of Participant or
his or her successors in interest or will be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition will be null
and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.  Shares issued upon settlement of
Performance Shares may be subject to additional transfer restrictions as
provided in this Agreement.

3.8       Rights as Stockholder.  Prior to the issuance of a certificate for
Shares in settlement of the Performance Shares, Participant will have no rights
as a stockholder of Corporation with respect to this Agreement or the
Performance Shares.

4.

Tax Withholding and Reimbursement

Participant is responsible for payment of all federal, state and local
withholding taxes and Participant's portion of any applicable payroll taxes
imposed in connection with the settlement of the Performance Shares and the
issuance of Shares (collectively, the “Applicable Taxes”).  To satisfy this
obligation, Corporation will withhold a number of Performance Shares (thus
reducing the number of Shares to be issued to Participant) having a Fair Market
Value (as of the Settlement Date) equal to the total amount of Applicable Taxes
required to be withheld by law in connection with settlement of the Award;
provided, that the Fair Market Value of Shares so withheld will in no event
exceed the total amount calculated based on the maximum individual tax rates in
the jurisdictions applicable to Participant.    

5.

Conditions Precedent

Corporation will not be required to issue any Shares upon Vesting of the
Performance Shares, or any portion thereof, until Corporation has taken any
action required to comply with all applicable laws. Such action may include,
without limitation, (a) registering or qualifying such Shares under any state or
federal law or under the rules of any securities exchange or association,
(b) satisfying any law or rule relating to the transfer of unregistered
securities or demonstrating the availability of an exemption from any such law,
(c) placing a restrictive legend or stop-transfer instructions on the Shares
issued upon settlement of the Award, or (d) obtaining the consent or approval of
any governmental or regulatory body.

3

--------------------------------------------------------------------------------

 

6.

Successorship

Subject to restrictions on transferability set forth in the Plan, this Agreement
will be binding upon and benefit the parties, their successors and assigns.

7.

Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation's records or to such other
address as a party may certify by notice to the other party.

8.

Arbitration

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, must be resolved
by mandatory arbitration administered by and in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc. The place
of arbitration will be Multnomah County, Oregon.  The award rendered by the
arbitrator will be final and binding, and judgment may be entered on the award
in any court having jurisdiction.

9.

Attorney Fees

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
reasonable attorney fees in connection with such suit, action, or arbitration,
and in any appeal.  The determination of who is the prevailing party and the
amount of reasonable attorney fees to be paid to the prevailing party will be
decided by the arbitrator or arbitrators (with respect to attorney fees incurred
prior to and during the arbitration proceedings) and by the court or courts,
including any appellate courts, in which the matter is tried, heard, or decided,
including the court which hears any exceptions made to an arbitration award
submitted to it for confirmation as a judgment (with respect to attorney fees
incurred in such confirmation proceedings).

10.

Clawback/Recovery

Compensation paid to the Participant under this Award is subject to recoupment
in accordance with any clawback policy of Corporation in effect from time to
time, including any such policy adopted after the date of this Agreement, as
well as any similar requirement of applicable law, including without limitation
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002, and rules adopted by a governmental agency or
applicable securities exchange under any such law.  Participant agrees to
promptly repay or return any such compensation as directed by Corporation under
any such clawback policy or requirement, including the value received from a
disposition of Shares acquired pursuant to this Award.

11.

Code Section 409A

This Agreement and the Award are intended to be exempt from the requirements of
Code Section 409A by reason of all payments being “short-term deferrals” within
the meaning of Treas. Reg. § 1.409A-1(b)(4).  All provisions of this Agreement
shall be interpreted in a manner consistent with preserving this exemption.  In
no event will Corporation be liable for any tax, interest, or penalties that may
be imposed on Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.

4